Citation Nr: 1437862	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether a timely Substantive Appeal was received with regard to an April 2010 Administrative Decision which determined that new and material evidence had not been received to establish recognition of the Appellant as the Veteran's surviving spouse for the purpose of Department of Veterans Affairs (VA) benefits.  

2.  Whether new and material has been received to reopen the claim of recognition of the Appellant as the Veteran's surviving spouse for the purpose of VA benefits.  

3.  Whether the Appellant may be recognized as the surviving spouse of the Veteran for the purpose of VA benefits.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  The Veteran died in May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 8, 2010 Administrative Decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to establish that the Appellant is the surviving spouse of the Veteran for the purpose of VA benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2010 Administrative Decision denied the claim on appeal; a timely notice of disagreement (NOD) was received in February 2011; a statement of the case (SOC) was issued in April 2013.

2.  Correspondence was received which included a statement qualifying as a Substantive Appeal in March 2013, prior to the SOC, but accepted as perfecting the appeal.

3.  In August 2003, the RO denied recognition of the Appellant as the Veteran's surviving spouse for the purpose of VA benefits; the Appellant did not appeal.  

4.  Evidence submitted since the RO's August 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran perfected her appeal to the April 201 Administrative Decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013); Archbold v. Brown, 9 Vet. App. 124 (1996).

2.  The RO's August 2003decision which denied recognition of the Appellant as the Veteran's surviving spouse for the purpose of VA benefits is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

3.  New and material evidence has been received since the RO's August 2003 decision; thus, the claim of whether the Appellant may be recognized as the surviving spouse of the Veteran for the purpose of VA benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R.  3.156 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Timeliness

For the reasons set forth below, the Board finds that the Veteran did perfect a timely appeal to the April 2010 Administrative Decision.  As this represents a complete grant of the benefit sought on appeal with respect to this issue, no discussion of VA's duty to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary as to this matter.

Pursuant to 38 U.S.C.A. § 7105(a) , a request for appellate review by the Board of a decision by the RO is initiated by an NOD and completed by a Substantive Appeal after an SOC has been furnished.  See 38 C.F.R. § 20.200.  Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the RO within one year from the date that that RO mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1) ; 38 C.F.R. § 20.302.

After a timely NOD is filed, the RO is to take such review action as is appropriate and, if the matter is not resolved to the claimant's satisfaction, issue an SOC.  38 U.S.C.A. § 7105(d) ; 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is issued, the claimant must then file a Substantive Appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

In an April 2010 Administrative Decision, the RO determined that new and material evidence had not been received to reopen the Appellant's claim for VA death benefits on the basis that she is not considered the surviving spouse of the Veteran because they were married for less than one year.  The Appellant submitted an NOD in February 2011 and an SOC was issued in April 2013, over two years later.  The RO then responded to a Congressional Inquiry regarding the status of the Appellant's claim, which was received in March 2013, and contained a letter from the Appellant which would satisfy the criteria for what constitutes an adequate Substantive Appeal.  The entire SOC was then faxed to the Congressional Office.  Thereafter, correspondence was received from both the Congressional Office and the Appellant, but it was received shortly after the time period for a "timely" Substantive Appeal following an SOC.  

The Board notes that in Archbold, the United States Court of Appeals for Veterans Claims (the Court) held that the issuance of an SOC was not an absolute requirement for the acceptance of a Substantive Appeal.  Specifically, the Court noted that, although the Veteran in that case had not received an SOC after the filing of his NOD he nevertheless filed correspondence that the Court found to meet the requirements for a Substantive Appeal.  The Court stated, [T]his written statement presented to and accepted by the Board specifically identified the issue appealed; contained specific arguments as to the errors made by the RO . . .; and thus contained the necessary information required for a [Substantive Appeal] by [38 C.F.R. § 20.202].  This statement was timely filed since no SOC was provided to the Veteran (under § 20.202(b), the Veteran had until at least 60 days after the SOC was mailed to him in which to file his [Substantive Appeal]) and, in any event, since the statement was received within the one-year appeal period which began . . . [after] the date the RO decision being appealed was mailed.  See 38 C.F.R. § 20.302(b).  Id at 132.  Further, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court also held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a claim.  The Court held that the 60- day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a Substantive Appeal.  The Court indicated that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).  

Here, it appears clear that no action was taken for over two years on the Appellant's claim until several items of Congressional Correspondence were received, then an SOC immediately was sent.  As noted, the Congressional Correspondence contained a letter from the Appellant that, as in Archbold, is sufficient to qualify as a Substantive Appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. § 20.202.  Further, to the extent that timeliness is an issue, the Board hereby exercises its discretion to waive any issue of timeliness in the filing of a Substantive Appeal.  Therefore, the Board finds an appeal has been perfected to the April 2010 Administrative Decision.  To this extent only, the benefit sought on appeal is allowed.


New and Material Evidence

The claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

In June 1999, the Appellant filed a claim for VA death benefits.  In a July 1999 rating decision, service connection for the cause of death was denied, but the Appellant was determined to not be the surviving spouse of the Veteran as they were married for less than one year and had no children.  The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.  An Appeal to that action was not perfected.  The Appellant filed another claim in August 2003, which was then denied in August 2003.  She did not perfect an appeal and the decision became final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

In February 2007, the Appellant sought to reopen her claim.  Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Appellant has submitted additional evidence, contained in VA's Virtual System.  In pertinent part, this evidence includes lay statements from the Appellant, as well as F.H. in pertinent part, who list the date of "marriage" between the Veteran and the Appellant as January 1998.  The marriage certificate shows that the ceremonial wedding occurred in July 1998.  Since the Veteran died in May 1999, the Appellant and the Veteran were married for less than a year by way of a ceremonial marriage.  However, the Appellant maintains that the Appellant and the Veteran had a common law marriage prior to that time, dating back to January 1998, and F.H.'s statement supports that assertion.  

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board finds that this low threshold has been met.  Thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

An appeal was perfected to the April 2010 Administrative Decision.

The application to reopen the claim of whether the Appellant may be recognized as the surviving spouse of the Veteran for the purpose of VA benefits is granted, to this extent only.  


REMAND

The Appellant has not been issued a VCAA letter pertaining to the merits of her claim and should be sent such a letter.  

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The Appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52 , the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  In the Commonwealth of Pennsylvania, where the Veteran and Appellant resided, a common law marriage established prior to January 1, 2005 is valid.  The Pennsylvania Legislature has rendered common-law marriage proactively invalid after January 1, 2005, by statute, stating that "[n]o common-law marriage, contracted after January 1, 2005, shall be valid.  Nothing in this part shall be deemed or taken to render any common-law marriage otherwise lawful and contracted on or before January 1, 2005, invalid."  23 Pa.C.S.A. § 1103.

In this case, the Appellant potentially entered into a common law marriage with the Veteran in January 1998.  However, the record reflects that the Veteran reported that the marriage occurred in July 1998 during his lifetime and the Appellant also listed that date prior to her current claim.  Thus, there is evidence which conflicts and is contrary with the Appellant's current assertions.  As such, the Board finds that the Appellant should be provided an opportunity to submit information showing that she lived with the Veteran as a married couple prior to their ceremonial marriage in July 1998.  In order to establish the time period, the Appellant may submit any records showing that they shared the same address for a period of time of at least one year prior to his death (i.e. from the date of their claimed common law marriage forward until the July 1998 ceremonial marriage).  She may submit any supporting evidence, such as copies of bills, rental agreement, lease agreement, tax returns, or any other evidence, which reflect that they had the same address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Appellant a VCAA letter with regard to her claim for recognition of the Appellant as the Veteran's surviving spouse for the purpose of VA benefits.

2.  Request that the Appellant submit information showing that she lived with the Veteran as a married couple prior to their ceremonial marriage in July 1998.  In order to establish the time period, the Appellant should be asked to submit any records showing that they shared the same address for a period of time of at least one year prior to his death (i.e. from the date of their claimed common law marriage forward until the July 1998 ceremonial marriage).  She may submit any supporting evidence, such as copies of bills, rental agreement, lease agreement, tax returns, or any other evidence, which reflect that they had the same address and held themselves out as married. 

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


